      Case 3:18-cv-01828-RAM Document 42 Filed 07/27/21 Page 1 of 5



                 IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF PUERTO RICO

 WILFREDO MERCADO-CASTILLO

       Plaintiff

            v.                            CIVIL NO. 18-1828 (RAM)

 DENIS     RICHARD      MCDONOUGH,
 Secretary of the United States
 Department of Veteran Affairs,
 UNITED STATES OF AMERICA

       Defendants


                          MEMORANDUM AND ORDER

     Pending     before   the    Court   is   Defendants   Denis    Richard

McDonough, Secretary of the United States Department of Veterans

Affairs and the United States Department of Veteran Affairs’

(collectively,     “Defendants”)     Motion     for   Summary      Judgment,

Memorandum of Law in Support of Motion for Summary Judgment, and

Statement of Uncontested Facts, requesting that the Court dismiss

Plaintiff’s Complaint. (Docket Nos. 33, 34 and 35, respectively).

For the foregoing reasons, Defendants’ request is GRANTED IN PART

and DENIED WITHOUT PREJUDICE IN PART.

                                I.   BACKGROUND

     On November 2, 2018, Wilfredo Mercado-Castillo (“Mercado” or

“Plaintiff”) sued the Secretary of the United States Department of

Veterans Affairs, and the United States Department of Veteran

Affairs for unlawful employment practices that allegedly occurred
         Case 3:18-cv-01828-RAM Document 42 Filed 07/27/21 Page 2 of 5
Civil No. 18-1828 (RAM)                                                               2


during his employment at the United States Department of Veteran

Affairs (the “VA”) (Docket Nos. 1). Specifically, Mercado claims

that Defendants engaged in unlawful workplace retaliation and

violated the Age Discrimination in Employment Act (“ADEA”), 29

U.S.C. §§ 621,        et. seq; the Americans with Disabilities Act

(“ADA”), 42 U.S.C. §12101 et. seq.; the Rehabilitation Act, 29

U.S.C. § 794; Title VII of the Civil Rights Act of 1964 (“Title

VII”),    42   U.S.C.    §2000,   et    seq.;   and    the   Uniformed          Service

Employment and Reemployment Act (“USERRA”), 38 U.S.C. §4301, et.

seq. Id.

     On February 16, 2021, Defendants filed their Motion for

Summary    Judgment     requesting      dismissal     of   all     of    Plaintiff’s

claims. (Docket No. 33). Among their arguments, Defendants assert

that Plaintiff has not offered evidence to support his various

allegations      of     discrimination      and     that     the        Court    lacks

jurisdiction over Mercado’s USERRA claim. (Docket No. 34 at 33).


                                  II.   DISCUSSION

  A. USERRA

     USERRA prohibits employers from discriminating or taking

adverse employment actions against individuals who are members of

a uniformed services on the basis of their membership, performance

of service, or obligation. See Vega-Colon v. Wyeth Pharms., 625

F.3d 22, 25 (1st Cir. 2010) (citing 38 U.S.C. §§ 4311(a)-(b). In
         Case 3:18-cv-01828-RAM Document 42 Filed 07/27/21 Page 3 of 5
Civil No. 18-1828 (RAM)                                                            3


this context, the term “uniformed services” includes the Armed

Forces and the Army National Guard, amongst others. See 38 U.S.C.

§ 4303(16)). Plaintiff is a member of the National Guard and/or

Reserve. (Docket No. 1 ¶¶ 6, 47).

       Although all employers are barred from discriminating on the

basis of military service, USERRA establishes a specific mechanism

to enforce rights with respect to employers that are federal

executive agencies. (38 U.S.C. § 4324). Specifically, it “does not

authorize a private USERRA action against the Federal Government,

as an employer, in federal district court; rather, it confers

jurisdiction upon the Merit Systems Protection Board (“MSPB”).”

Dew v. United States, 192 F.3d 366, 372 (2d Cir. 1999) (citing 38

U.S.C.      §     4324(b)).       Accordingly,    “USERRA requires        that    an

aggrieved Department of Veterans Affairs employee                 first    file    a

claim with the MSPB.” Gafford v. McDonald, 2016 WL 7242159, at *9

(E.D. Mo. 2016). The MSPB is tasked with receiving and adjudicating

any    complaints,      ultimately        determining   whether   the     employer

complied with USERRA. See 38 U.S.C. §§ 4324(b)-(c). Final decisions

made by the MSPB are in turn reviewed by the United States Court

of Appeals for the Federal Circuit. Id. § (d)(1). In light of the

foregoing, Plaintiff’s cause of action under USERRA against the VA

must   be       dismissed   for    lack   of   jurisdiction.   See   Ziegler      v.

Kempthorne, 266 F. App'x 505, 506 (8th Cir. 2008) (finding that

dismissal of plaintiff’s claims was proper because the district
      Case 3:18-cv-01828-RAM Document 42 Filed 07/27/21 Page 4 of 5
Civil No. 18-1828 (RAM)                                               4


court lacked jurisdiction over USERRA claims filed against federal

executive agencies).

  B. Summary Judgment Standard

     Motions for summary judgment are governed by Fed. R. Civ. P.

56(a). Summary judgment is proper if the movant shows that: (1)

there is no genuine dispute as to any material fact, and (2) they

are entitled to judgment as a matter of law. See Fed. R. Civ. P.

56(a). Notably, the moving party has “the initial burden of

demonstrat[ing] the absence of a genuine issue of material fact

with definite and competent evidence.” Mercado-Reyes v. City of

Angels, Inc., 320 F. Supp. 3d. 344, 347 (D.P.R. 2018) (quotation

omitted) (emphasis added).

     In this District, summary judgment is also governed by Local

Rule 56. See L. CV. R. 56(e). Pursuant to this rule:

          Facts contained in a supporting or opposing
          statement of material facts, if supported by
          record citations as required by this rule,
          shall be deemed admitted unless properly
          controverted. An assertion of fact set forth
          in a statement of material facts shall be
          followed by a citation to the specific page or
          paragraph of identified record material
          supporting the assertion. The court may
          disregard any statement of fact not supported
          by a specific citation to record material
          properly considered on summary judgment. The
          court shall have no independent duty to search
          or consider any part of the record not
          specifically referenced in the parties’
          separate statement of facts.

     Id. (emphasis added).
        Case 3:18-cv-01828-RAM Document 42 Filed 07/27/21 Page 5 of 5
Civil No. 18-1828 (RAM)                                                         5


       However, under Fed. R. Civ. P. 56(e)(1), if a party “fails to

properly support an assertion of fact or fails to properly address

another party’s assertion of fact” the court is authorized to “give

an opportunity to properly support or address the fact.” In the

present case, Plaintiff did not adequately address, with specific

citations to the record, whether he had sufficient evidence to

meet    his   burden     of     proof   regarding    his   discrimination     and

retaliation claims. (Docket No. 39-1).

                                   III. CONCLUSION

       In   light   of    the     above,   Defendants’     Motion    for   Summary

Judgment, Memorandum of Law in Support of Motion for Summary

Judgment, and Statement of Uncontested Facts at Docket Nos. 33, 34

and 35 are GRANTED IN PART and DENIED WITHOUT PREJUDICE IN PART.

       Plaintiff’s       claims    under    USERRA   are    hereby    DISMISSED.

Furthermore, by August 30, 2021, Plaintiff SHALL address, with

adequate citations to the record, Defendants’ assertion that he

lacks evidence to meet the applicable burden of proof on his

claims. If Plaintiff fails to comply with this Order, the Court

shall adjudicate the summary judgment with the record currently

before it.

       IT IS SO ORDERED.

       In San Juan, Puerto Rico, this 27th day of July 2021.

                                        S/ Raúl M. ARIAS-MARXUACH
                                        United States District Judge
